Citation Nr: 0840266	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease with dorsolateral intertransverse fusion of L4-S1.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970 with additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand.  In June 2008, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated the Board's February 2007 
decision, which determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for lumbar disc disease with dorsolateral 
intertransverse fusion of L4-S1 had not been submitted.  The 
case has been returned to the Board for further appellate 
review consistent with the Order.

The Board notes that the veteran testified before a Veterans 
Law Judge in a February 2005 video-conference hearing.  
However, during the pendency of the appeal, the Veterans Law 
Judge retired.  As such, the veteran was notified in a March 
2006 letter that he was entitled to another hearing before 
the Board.  See 38 C.F.R. § 20.707.  Thereafter, also in 
March 2006, the veteran submitted a statement indicating that 
he did not want an additional hearing.  As such, the Board 
may proceed on the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The parties identified private records in the June 2008 joint 
motion for remand, and private records were referenced by the 
veteran's attorney in an October 2008 letter.  The AOJ should 
attempt to obtain the private records identified by the 
veteran and/or his attorney.  

In addition, in the joint motion for remand, it was noted 
that the May 2006 notice to the veteran regarding a VA 
examination was inadequate.  If the AOJ, upon readjudication, 
determines that a VA examination is not warranted, the 
veteran should be given adequate notification of such, and 
ensure that the duty to notify and assist has been satisfied.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
private records identified by the veteran 
and/or his attorney.  

2.  In light of the above, the claim 
should be readjudicated.  If the veteran 
is not scheduled for a VA examination, he 
should be notified that no examination 
will be provided and that he should obtain 
one at his own expense.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  The veteran should be afforded 
a reasonable period of time in which to 
respond to any notice and/or supplemental 
statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

